Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed March 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Document DE19960736 has not been provided, Applicant has provided just a machine translation and not the full document.  If Applicant wishes for this reference to be considered then the actual document, not a translation, should be submitted.
Drawings
The drawings are objected to because Figures 3b and 3c are sectional views however they have not been provided with hatching, sectional views should be hatched, see 37 CFR 1.84(h)(3).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flange comprising the conductive regions (alternative of claim 1 and explicitly required by claim 12) and a notch forming the conductive region (clm 4, see rejection under 35 USC 112 below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, “the sidewall or the flange” should read - -the generally cylindrical body or the flange- - the sidewall as defined by the claim includes the flange and the .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 calls for a notch in the conductive region that is free of the low friction material however it is unclear how a notch which would be a recessed surface from the bearing surface would be conductive as a notch would define a gap between the parts.  How does a notch conduct?  The disclosure enables for a notch but it is not explained how the notch would be positioned and configured to be conductive while also receding from the corresponding surface as recited by the end of the claim.  The written description does not indicate the notch with a reference character, is the notch actually the portion defining the small protrusion 382/384?  In other words the notch forms the protrusion which is then the part missing the low friction material?  Put another way is the claim requiring that where the lack of low friction material is located that the opposite side that doesn’t make contact but forms the projection to be a notch or a dimple?  Since it is not understood how a notch would be conductive or form a conductive path since a notch itself would form a space between itself and the mating surface, absent any other structure which has not been described, the claims are being examined in light of the drawings where the conductive region includes a notch on the side opposite from where the actual contact is made, the notch forming the portion that is free of sliding material on opposite side.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelkovski, US PGPub 2014/0044385, in view of Natu, US PGPub 2012/0240350.
Regarding claim 1, Andelkovski discloses a bearing comprising: a sidewall (walls that make the bearing) comprising an open metal substrate (102, metal mesh, see paragraphs 0023) at least partially embedded in a low friction material (104, see paragraph 0037), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the sidewall [cylindrical body] or the flange comprises an outward conductive region and an inward conductive region.
Natu teaches that a sidewall, specifically a cylindrical body (at 13), comprises an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) where the metal substrate (102, see paragraph 0028) is exposed (the top layers are temporary protective layers that are removed during assembly) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing by exposing the metal substrate material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.
Regarding claim 4, as best understood, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region comprises a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall (Natu shows that the region that forms the conductive region is formed by both a protrusion on one side and then a dimple or notch on the other, see figures 3a and 3b, this region having a portion free of sliding layer, the part of the region that actual makes contact with the mating member, and a notch that extends radially internally or externally from the side wall, back side that is a dimple opposite to the protruding surface, as best understood this is the same configuration that Applicant appears to be showing in figures 3b and 3c of the instant application).
Regarding claim 5, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region comprises a protrusion at least partially free of low friction material and extending radially internally or radially externally from the sidewall (Natu teaches exposing the substrate by providing protrusions that are not coated with the friction reducing/protective layers, see Figures 1-3b).
Regarding claim 6, Andelkovski in view of Natu discloses that the low friction material overlies a surface of the substrate (Andelkovski discloses that 104 overlays the substrate and in combination with Natu the low friction material would cover all of the surface except for where the metallic substrate is exposed, Natu further disclose that the outer layers include a low friction layer 110, but this is not present at the conductive regions).
Regarding claim 7, Andelkovski in view of Natu discloses that the low friction material overlies both a radially outer surface and a radially inner surface of the substrate (Andelkovski discloses that in figure 6a that the bearing can be formed with just the mesh and the sliding material present in and on both sides of the mesh thus the low friction material would overlay on both surfaces).
Regarding claim 8, Andelkovski discloses that the substrate comprises a woven metal mesh or expanded metal (102 in Andelkovski is a metal mesh, see at least paragraph 0025).
Regarding claim 9, Andelkovski discloses that the metal of the substrate is selected from the group of bronze, copper, aluminum, messing, or stainless steel (Andelkovski discloses aluminum, again see at least paragraph 0025).
Regarding claim 10, Andelkovski discloses that the low friction material comprises a polymer (see paragraph 0037).
Regarding claim 11, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region is located on the generally cylindrical body (as modified by Natu the dimples/bumps that act to expose the substrate are on the generally cylindrical body).
Regarding claim 12, Andelkovski in view of Natu does not disclose that one of the outward conductive region or the inward conductive region is located on the flange.  However both references show that both the radial portion of the bearing and the thrust portion (or flange) make functional contact with both the inner and outer elements that are supported by the bearing, it would have been obvious to a person having ordinary skill in the art at the time of filing to place the protrusions that form the conductive structure on any combination of surfaces that would provide a conductive path between the inner and outer element.  This includes the finite number of predictable combinations that include both on the radial part, both on the thrust or flange part or one on the flange part and one on the radial part since regardless of where the conductive features are located the substrate or wire mesh forms a conductive path between the regions.  Therefore regardless of the specific location of the conductive regions the bearing still functions the same and provides a conductive path between the elements and the result and function of the final product is the same and predictable.  Modifications within a finite number of possible combinations is not inventive but rather modifications to Andelkovski in view of Natu that would have been obvious and within the level of ordinary skill in the art.
Regarding claim 13, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region exposes the substrate (Andelkovski as modified by Natu requires the substrate to be exposed to from the electrically conductive path).
Regarding claim 14, Andelkovski appears to further show that the bearing is made of a sheet product that is rolled into shape but does not show or discuss that in the final product that there is a gap extending at least partially between a first and a second axial end of the bearing.
Natu further teaches that bearing element can include a gap extending at least partially between a first and a second axial end of the bearing (see 25).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski when rolling the sheet good into the shape of the bearing element to leave a slot, as taught by Natu, since leaving a slot in a ring shaped element provides the predictable result of allowing for expansion or contraction to accommodate for machine tolerances with placing around a shaft (inner component) or in a housing (outer component) and Natu additional discloses that the slot can include additional burrs or protuberances that function the same as the dimple and provides an additional point of exposed substrate for additional conductivity (see paragraph 0022).
Regarding claim 15, Andelkovski and Natu both disclose that the flange comprises a split (see figure 2 in Andelkovski and at 25 in figure 1 of Natu).
Regarding claim 18, Andelkovski and Natu both disclose that the flange element has a generally planar outermost axial surface (in both documents the flange is illustrated as flat on both sides).
Regarding claim 19, Andelkovski and Natu both disclose that the flange is formed with the low friction material facing an outermost axial surface (in Andelkovski the low fiction surface can be on both sides as shown in figure 6a and in Natu 10 is on the inner surface of the cylindrical part, when the flange is formed this becomes the axially outward face surface of the flange, see figures 6a and 6b).
Regarding claim 20, Andelkovski in view of Natu discloses that the substrate is fully embedded in the low friction material such that the low friction material extends along at least a portion of the radially inner and radially outer surfaces of the substrate (Andelkovski discloses that the wire mesh is fully embedded and when combined Natu the low friction material will extend along “at least a portion” of the inner and outer surfaces, the substrate would only have surface exposed at locations of the protrusions being taught by Natu but would still be fully embedded, in other words a part can have an exposed surface but still be fully embedded, this would be the result of the combination above).

Regarding claim 2, Andelkovski discloses an assembly comprising: an inner component (308); an outer component (306) and a bearing (304) disposed radially between the inner component and the outer component, wherein the bearing comprises: a sidewall (walls that make the bearing) comprising an open metal substrate (102, metal mesh, see paragraphs 0023) at least partially embedded in a low friction material (104, see paragraph 0037), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the sidewall [cylindrical body] or the flange comprises an outward conductive region and an inward conductive region.
Natu teaches that a sidewall, specifically a cylindrical body (at 13), comprises an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) where the metal substrate (102, see paragraph 0028) is exposed (the top layers are temporary protective layers that are removed during assembly) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing by exposing the metal substrate material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.

Regarding claim 3, Andelkovski discloses a method comprising: providing a blank (laminate structure of figure 1 forms a blank) comprising an open metal substrate (wire mesh) at least partially embedded in a low friction material (104/604) forming a bearing from the blank (the bearing is formed from the laminate material), the bearing comprising a sidewall, the sidewall further comprising: a generally cylindrical body (106); and a flange (104) contiguous with and extending from an axial end of the generally cylindrical body.  The claim limitations of providing a blank and forming the bearing under the broadest reasonable interpretation is only requiring a material be provided, that being the mesh with the low friction material in Andelkovski, then making the material into a bearing, since Andelkovski discloses that the laminate is formed into a bearing then the bearing has been made from the blank.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the sidewall [cylindrical body] or the flange comprises an outward conductive region and an inward conductive region.
Natu teaches that a sidewall, specifically a cylindrical body (at 13), comprises an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) where the metal substrate (102, see paragraph 0028) is exposed (the top layers are temporary protective layers that are removed during assembly) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing by exposing the metal substrate material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.

Claims 1, 2, 3, 6-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelkovski, US PGPub 2014/0044385, in view of Damour, USP 6,231,239.
Regarding claim 1, Andelkovski discloses a bearing comprising: a sidewall (walls that make the bearing) comprising an open metal substrate (102, metal mesh, see paragraphs 0023) at least partially embedded in a low friction material (104, see paragraph 0037), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the sidewall [cylindrical body] or the flange comprises an outward conductive region and an inward conductive region.
Damour teaches a plane bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) in contact with each other along at least 25% of a radial length of the flange (the doubled over parts contact each other over the full length) for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide a flange that comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.
Regarding claim 6, Andelkovski in view of Damour discloses that the low friction material overlies a surface of the substrate (Andelkovski discloses that 104 overlays the substrate).
Regarding claim 7, Andelkovski in view of Damour discloses that the low friction material overlies both a radially outer surface and a radially inner surface of the substrate (Andelkovski discloses in figure 6a that the bearing can be formed with just the mesh and the sliding material present in and on both sides of the mesh thus the low friction material would overlay on both surfaces).
Regarding claim 8, Andelkovski discloses that the substrate comprises a woven metal mesh or expanded metal (102 in Andelkovski is a metal mesh, see at least paragraph 0025).
Regarding claim 9, Andelkovski discloses that the metal of the substrate is selected from the group of bronze, copper, aluminum, messing, or stainless steel (Andelkovski discloses aluminum, again see at least paragraph 0025).
Regarding claim 10, Andelkovski discloses that the low friction material comprises a polymer (see paragraph 0037).
Regarding claim 16, Andelkovski in view of Damour discloses that the multiple wall construction comprises 2 flange sidewalls (the doubling over of the flange taught by Damour is formed by bending the flange so just 2 sidewalls form the contact surfaces that contact along the flange height).
Regarding claim 17, Andelkovski in view of Damour discloses that the flange has a multiple wall construction around at least 180° of a circumference of the bearing (Damour is teaching that the doubling over of the flange occurs around all of the flange part, when combined with Andelkovski which also includes a flange that extends almost all around the part would result with a multi wall construction around a range greater than 180 degrees).
Regarding claim 18, Andelkovski and Damour both disclose that the flange element has a generally planar outermost axial surface (in both documents the flange walls that face in the axial direction are illustrated as flat on both sides).
Regarding claim 19, Andelkovski in view of Damour both disclose that the flange is formed with the low friction material facing an outermost axial surface (in Andelkovski the low fiction surface can be on both sides as shown in figure 6a in the base material, when this material is folded, as taught by Damour the flange would have the low friction material on all sides).
Regarding claim 20, Andelkovski in view of Damour discloses that the substrate is fully embedded in the low friction material such that the low friction material extends along at least a portion of the radially inner and radially outer surfaces of the substrate (Andelkovski discloses that the wire mesh is fully embedded and when combined with Damour the wire mesh would remain embedded even when the product is bent to make the flange).

Regarding claim 2, Andelkovski discloses an assembly comprising: an inner component (308); an outer component (306) and a bearing (304) disposed radially between the inner component and the outer component, wherein the bearing comprises: a sidewall (walls that make the bearing) comprising an open metal substrate (102, metal mesh, see paragraphs 0023) at least partially embedded in a low friction material (104, see paragraph 0037), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the sidewall [cylindrical body] or the flange comprises an outward conductive region and an inward conductive region.
Damour teaches a plane bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) in contact with each other along at least 25% of a radial length of the flange (the doubled over parts contact each other over the full length) for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.

Regarding claim 3, Andelkovski discloses a method comprising: providing a blank (laminate structure of figure 1 forms a blank) comprising an open metal substrate (wire mesh) at least partially embedded in a low friction material (104/604) forming a bearing from the blank (the bearing is formed from the laminate material), the bearing comprising a sidewall, the sidewall further comprising: a generally cylindrical body (106); and a flange (104) contiguous with and extending from an axial end of the generally cylindrical body.  The claim limitations of providing a blank and forming the bearing under the broadest reasonable interpretation is only requiring a material be provided, that being the mesh with the low friction material in Andelkovski, then making the material into a bearing, since Andelkovski discloses that the laminate is formed into a bearing then the bearing has been made from the blank.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the sidewall [cylindrical body] or the flange comprises an outward conductive region and an inward conductive region.
Damour teaches a plane bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) in contact with each other along at least 25% of a radial length of the flange (the doubled over parts contact each other over the full length) for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10,087,984 shows another roll formed flange where surfaces of the flange that are rolled over to contact each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656